Citation Nr: 1746625	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-14 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite to bilateral lower extremities.

2.  Entitlement to service connection for peripheral neuropathy of right lower extremity as secondary to residuals of frostbite to bilateral lower extremities.

3.  Entitlement to service connection for peripheral neuropathy of left lower extremity as secondary to residuals of frostbite to bilateral lower extremities.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1956. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

While the Veteran was scheduled for a Board hearing in October 2017 at his request, he did not attend.  He has not requested that the hearing be rescheduled or provided good cause.  As a result, the Board will consider the Veteran's hearing request withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  The Veteran contends that he has frostbite residuals of his feet due to an in-service incident during the winter in Korea.  He also urges that he has bilateral lower extremity peripheral neuropathy proximately due to frostbite.  He describes being on an artillery mission for two days near the 38th Parallel and sleeping on the ground in his sleeping bag for two nights.  He said the temperatures were well below zero.  He felt tingling feet on the first morning and thereafter his feet were numb.  He went to the medics when he got back to headquarters,"49th FABN 7th Division."  He reports he was treated with aspirin and warm soaks.  He reported that he complained about it at his discharge examination in 1954.  See July 2012 Veteran's statement.  He also remembered being sent to the Division hospital in Seoul Korea for frostbite.  He remembered one of his medic's names.  His recuperation time involved two weeks of light duty.  See April 2013 Veteran's statement.  

The Veteran's wife says he has endured pain for over 60 years due to this frostbite condition.  She notes that when he was 50 years old he contracted diabetes, which caused the pain to be more intense.  See May 2017 statement from Veteran's wife.  

A July 2012 record from Dr. F., the Veteran's podiatrist reflects that he is being treated for nerve damage "secondary to old frostbite injury with p.o. Metanx."  A September 2012 report from N.R.G., M.D., indicates he examined the Veteran, and he has, "a polyneuropathy that began when he had frostbite on his feet during the Korean War.  Although there are some other factors exacerbating his neuropathy, the initiating factor was indeed the frostbite exposure to very low temperatures."  A May 2014 treatment record from podiatrist Dr. M. indicates treatment for onychomycosis, pain in limb, foot infection, ingrown toenail, bursitis foot/toe and diabetes with neuropathy.  None of the records contain a rationale for the opinion.

The Board notes that the Veteran's complete service treatment records (STRs) and personnel records are not of record and were likely destroyed in the 1973 National Personnel Records Center fire.  See March 2012 Unavailability Memo.  The only document of record was the Veteran's DD 214.  There is also Korean War Order of Battle information.  While there are no STRs of record documenting the Veteran's reported in-service incident, he is competent to report the events described and such events are generally consistent with the circumstances of his service, as his DD 214 noted a duty assignment to a field artillery battalion and as a radio operator.  

As to a current disability, as referenced above, the Veteran provided information regarding relatively recent (2012) symptoms and treatment relating to nerve damage of the feet reportedly related to frostbite and or other disease or injury (including diabetes).  

Based on the evidence outlined above and pursuant to applicable law and regulation, the Board finds that remand is required for a VA examination and opinion, as outlined further in the remand directives below.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran an appropriate VA examination with respect to his residuals of frostbite to bilateral lower extremities claim, and peripheral neuropathy as secondary to frostbite residuals.  

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any right or left foot disability present at any point during the appeal period had its onset during active service or is related to any in-service disease, event, or injury, to include an in-service incident during the cold in Korea where he slept outside for two nights and got tingling and was treated back at headquarters and a Division Hospital (which is discussed further above in the body of the remand).  The examiner should state whether any current peripheral neuropathy is due to frostbite or is otherwise due to service.  

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached. 

2.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




